Citation Nr: 0624741	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-24 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran, who is the appellant, served on active duty for 
19 years and six months, to include the period from March 
1971 to June 1973.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that granted service connection for tinnitus and 
assigned a 10 percent rating.

In a January 2003 decision, the RO phrased the issue as 
whether its March 2002 decision was clearly and unmistakably 
erroneous (CUE).  The RO appears to have included language 
pertinent both to an increased rating claim and a CUE claim 
in its January 2003 decision.  However, the March 2002 
decision was not final and is the subject of this appeal.  
Therefore, a CUE analysis was inappropriate.  See 38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. § 3.105 (2005).  The Board 
further points out that, given the Court's decision in Smith 
(discussed infra), and the fact that the RO denied the claim 
as a matter of law, that the outcome of the case would be the 
same no matter how the issue was phrased.       


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; factors warranting an extraschedular 
rating are not shown.    


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 19 Vet. 
App. 63 (2005) rev'd, Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2002, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling.  In January 
2003, the veteran submitted a notice of disagreement.  A 
statement of the case was issued in June 2004, and the 
veteran perfected an appeal.    

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).   
Additionally, section 5103(a) is no longer applicable in this 
case because the veteran's claim for service connection for 
tinnitus was granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date.  The 
claim has 
already been proven and the purpose of section 5103(a) has 
been satisfied.

Finally, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


